DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20090105998).
Lee discloses a dental flosser comprising a handle (30); a housing (10) coupled to the handle, the housing including a chamber (110), configured to rotatably receive a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090105998).
Lee discloses the claimed invention except for the at least one contact surface is positioned on a top of the at least one projection and configured to frictionally engage the bottom surface of the spool to lock the spool against rotation, and wherein the biasing member is configured to bias the at least one contact surface toward the spool. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the contact surface being on a top of the projection to engage the bottom surface of the spool, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 UPSQ 70.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090105998) in view of Lee (US 4,214,598).
KR Lee disclose the claimed invention except for a seal position within the floss orifice.  US Lee teaches a seal (112) positioned in a floss orifice (108) to provide a slight friction to the floss (col. 6, lines 59-62). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the orifice of KR Lee be made with a seal as taught by US Lee to provide friction to the floss.

Response to Arguments
Applicant’s arguments filed 4/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/17/2021